Case 6:19-cv-01450-MJJ-PJH Document 37 Filed 11/23/20 Page 1 of 5 PageID #: 197




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION

 JAMES JACKSON ET AL                           CASE NO. 6:19-CV-01450

 VERSUS                                        JUDGE JUNEAU

 R B A & CO L L C ET AL                        MAGISTRATE JUDGE HANNA

                            MEMORANDUM ORDER

       Before the Court is Plaintiffs’ Motion for Sanctions (Rec. Doc. 31).

 Defendants did not file an opposition. Considering the evidence, the law, and the

 arguments of the parties, and for the reasons fully explained below, the Motion is

 GRANTED IN PART AND DENIED IN PART.

                                Factual Background

       Plaintiffs filed this suit in November 2019 for alleged violations of the Fair

 Labor Standards Act by Defendants, RBA and Company, LLC, A&R Development,

 Inc., and Rami Ajam. (Rec. Doc. 1). In July 2020, Plaintiffs filed a motion to compel

 Defendants to provide initial disclosures and provide discovery responses. Shortly

 thereafter, Defendants’ counsel, attorneys with the Ogletree Deakins law firm,

 moved to withdraw on the grounds that Defendants had failed to comply with their

 financial obligations and that Defendants had rendered the representation

 unreasonably difficult. Because corporate entities cannot be left unrepresented, the

 Court allowed counsel to withdraw from representing Mr. Ajam personally;
Case 6:19-cv-01450-MJJ-PJH Document 37 Filed 11/23/20 Page 2 of 5 PageID #: 198




 although, they would be retained as counsel of record for RBA and Company, LLC

 and A&R Development, Inc. (Rec. Doc. 22; 23).

           On August 31, 2020, the Court ordered Defendants to provide initial

 disclosures and discovery responses within fifteen (15) days. (Rec. Doc. 25). On

 October 28, 2020, Plaintiffs filed the instant Motion for Sanctions. Plaintiffs

 maintain that Defendants have still failed to provide any responses to discovery as

 ordered.1 Plaintiffs move for sanctions in the form of an order from the Court

 establishing certain facts favorable to their FLSA claims. (Rec. Doc. 31, ¶10).

 Importantly, Mr. Ajam participated in one court-ordered conference on July 23,

 2020; however, despite subsequent orders, Mr. Ajam has not participated in any

 other conferences or responded to any subsequent pleadings or orders. (See e.g. Rec.

 Doc. 27).

                                        Applicable Law

           Pursuant to F.R.C.P. Rule 37, “If a party…fails to obey an order to provide or

 permit discovery, … the court where the action is pending may issue further just

 orders [which] may include the following:

     (i)      directing that the matters embraced in the order or other designated facts
              be taken as established for purposes of the action, as the prevailing party
              claims;


 1
           According to Plaintiffs, the entities provided discovery responses incorporating by
           reference Mr. Ajam’s discovery responses; however, Mr. Ajam has failed to provide any
           responses. (Rec. Doc. 31, ¶6-8; Rec. Doc. 31-2).
                                                 2
Case 6:19-cv-01450-MJJ-PJH Document 37 Filed 11/23/20 Page 3 of 5 PageID #: 199




    (ii)  prohibiting the disobedient party from supporting or opposing designated
          claims or defenses, or from introducing designated matters in evidence;
    (iii) striking pleadings in whole or in part;
    (iv) staying further proceedings until the order is obeyed;
    (v) dismissing the action or proceeding in whole or in part;
    (vi) rendering a default judgment against the disobedient party; or
    (vii) treating as contempt of court the failure to obey any order except an order
          to submit to a physical or mental examination.

           F.R.C.P. Rule 37(b)(2)(A)

           “Instead of or in addition to the orders above, the court must order the

 disobedient party, the attorney advising that party, or both to pay the reasonable

 expenses, including attorney's fees, caused by the failure, unless the failure was

 substantially justified or other circumstances make an award of expenses unjust.”

 Rule 37(b)(2)(C). The Fifth Circuit also provided the following guidance to district

 courts imposing sanctions under Rule 37:

                   We read Rule 37 as establishing a flexible means by which a
           court may enforce compliance with the Federal discovery procedures
           through a broad choice of remedies and penalties. Although a trial
           judge's latitude in framing orders and in penalizing failures to comply
           is broad, his discretion is not limitless. And although Rule 37(b) applies
           to all failures to comply, whether wilful or not, the presence or lack of
           good faith in the parties is relevant to the orders which should be given
           and the severity of the sanctions.

           B. F. Goodrich Tire Co. v. Lyster, 328 F.2d 411, 415 (5th Cir. 1964)
           (citations omitted).

           The Court finds that Defendants have willfully failed to cooperate in these

 proceedings and the discovery process. Defendants failed to comply with a Court

 order to respond to discovery. Thus, sanctions are warranted.
                                               3
Case 6:19-cv-01450-MJJ-PJH Document 37 Filed 11/23/20 Page 4 of 5 PageID #: 200




       Plaintiffs move for an order from the court designating certain facts as

 established. As one court noted, “[w]hile F.R.C.P. 37(b)(2)(A) may allow the Court

 to designate certain facts as established in the instance of a defendant's repeated

 refusal to cooperate in the discovery process, this Court finds that there is a huge

 distinction between designating certain facts and allowing the plaintiff to prove an

 entire theory of recovery that is unsupported by the record.” In re Pride Int'l, LLC,

 358 B.R. 681, 687 (Bankr. W.D. La. 2006) (emphasis in original). Here, Plaintiffs

 ask the Court to designate facts which, if proven, could support an award on the

 merits in their favor.

       Granting Plaintiffs’ request for relief would amount to Plaintiffs prevailing on

 their claims without evidentiary support. However, the Court is sympathetic to

 Plaintiffs’ inability to obtain the necessary evidence from Defendants due to their

 failure to respond to discovery. The Court finds that the following facts are

 designated as established, because evidence in support of such facts must necessarily

 be provided by Defendants, and, indeed, Plaintiffs sought as much in discovery (see

 Rec. Doc. 31-2, p. 2):

    1. Defendants had gross revenue of more than $500,000.00 for the years 2018
       and 2019.
    2. Defendants are engaged in interstate commerce by operation of gas stations.




                                           4
Case 6:19-cv-01450-MJJ-PJH Document 37 Filed 11/23/20 Page 5 of 5 PageID #: 201




       The Court finds that the following facts should not be designated as

 established as such facts appear to be supportable with Plaintiffs’ evidence and/or

 testimony:

    3. James Jackson was an employee of Defendants from August 5, 2019 through
       September 13, 2019.
    4. Melissa Celestine was an employee of Defendants from June 16, 2019 through
       September 13, 2019.
    5. Defendants failed to pay James Jackson $763.87 in gross wages for his work
       in connection with the pay period of September 1, 2019 through September
       15, 2019.
    6. Defendants failed to pay Melissa Celestine $799.00 in gross wages for her
       work in connection with the pay period of September 1, 2019 through
       September 15, 2019.

       Accordingly,

       IT IS ORDERED that Plaintiffs’ Motion for Sanctions is GRANTED IN

 PART AND DENIED IN PART. The Motion is GRANTED insofar as it seeks to

 designate the following facts as established:

    1. Defendants had gross revenue of more than $500,000.00 for the years 2018
       and 2019.
    2. Defendants are engaged in interstate commerce by operation of gas stations.


       The Motion is DENIED in all other respects.


       THUS DONE in Chambers, Lafayette, Louisiana on this 23rd day of

 November, 2020.

                                        ______________________________
                                        PATRICK J. HANNA
                                        UNITED STATES MAGISTRATE JUDGE
                                           5
